Allowable Subject Matter
Claims 28-31 and 33-36 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a heat pump comprising a flow path switching part that switches between a first exhaust route capable of heat exchange between the subject to be heated installed to the exhaust duct and the waste heat and a second exhaust route not performing heat exchange between the waste heat and the subject to be heated wherein the flow path switching part switches between the first and second exhaust routes based on a measurement result of the temperature measurement unit, the first and second exhaust routes respectively include a first and second exhaust duct, and the flow path switching part includes a flow path switching plate that switches the flow path to any of the first and second exhaust ducts.  U.S. Patent 9,513,037 to Barot teaches a motor cycle air conditioning system, U.S. Patent Application Publication 2006/0059933 to Axakov teaches heating, cooling and ventilation system for a vehicle seat and U.S. Patent Application Publication 2016/0257181 to Zhou et al. teaches a system for cooling a vehicle compartment, but they do not teach, alone or in combination, the key claimed technical features, as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,786,395 to Singh et al. teaches an air-cooled heat exchanger and system and method of using the same to remove waste thermal energy from radioactive materials.
U.S. Patent 10,717,344 to Strashny et al. teaches a heating and cooling system for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
9/10/2021